Citation Nr: 1025496	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for conversion disorder.

2.  Entitlement to service connection for other psychiatric 
disorders, to include major depressive disorder (MDD) and panic 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 26 days 
from June 1973 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The case was brought before the Board in March 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of her claim, to include affording her a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal. 

The issues pertaining to other psychiatric disorders, to 
include MDD and panic disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on her part.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
preponderance of the medical evidence indicates the Veteran's 
conversion disorder was incurred during her military service. 




CONCLUSION OF LAW

The Veteran's conversion disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims she first suffered incapacitating emotional 
events in the military and, thereafter, was diagnosed with 
conversion disorder, among other things.  Most significantly, the 
Veteran reports suffering from temporary blindness due to acute 
stress in the military where she was thereafter confined to her 
room until the problem resolved.

The Board acknowledges that the Veteran is generally competent to 
give evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).

In this case though, the Board notes that the claim is highly 
complicated because of the Veteran's long-standing history of 
various psychiatric illnesses, to include some evidence of 
psychiatric problems prior to her military service.  The 
complexity is compounded by the fact that the Veteran has proven 
to be a poor historian.

The claims folder does not contain actual psychiatric treatment 
records prior to her military service.  Indeed, other then her 
service treatment records, the claims folder does not contain 
records prior to July 1989, over a decade after service, when the 
Veteran was admitted to a hospital following a syncopal episode 
determined to be secondary to stress.  The Veteran was 
hospitalized numerous times during the 1990s and thereafter where 
she inconsistently reported her medical history.

At times, the Veteran would indicate that she had a troubled 
childhood with a physically abusive father.  She claims to have 
run away from home and attempted suicide by slitting her wrists.  
She also claims she got pregnant at the age of 17 and her father 
forced her to have an abortion.  All of these events are claimed 
to have occurred prior to her military service.  At other times, 
however, the Veteran claims she had a very good childhood with 
supportive and loving parents.  

It is also clear that after her military service, the Veteran was 
married twice and has two sons.  Her first marriage began at the 
age of 18 and ended in divorce in 1987, 13 years later, due to 
alleged abuse.

The Veteran was further hospitalized in 2005 following a motor 
vehicle accident (MVA) where her car flipped several times.  At 
that time, the Veteran claimed her boyfriend of several years had 
committed suicide, which turned out not to be the case.  

The Veteran also initially filed this claim as entitlement to 
service connection for residuals of a head injury.  She later 
withdrew the claim and recharacterized the claim as a psychiatric 
illness claim.  The Veteran has since reported a head injury in 
the 1980s, years after her military service, associated with a 
fainting spell.

Physicians treating the Veteran through the years have also 
reported that the Veteran suffers from impaired remote memory 
and, at times, clear indications of amnesia.  These findings were 
particularly reported during a hospitalization at the Crawford 
County Mental Health Clinic in June 1992.  

For these reasons, the Board finds the Veteran's own recollection 
of facts, medical treatment and events to be less reliable than 
the objective medical evidence.

The Veteran's service treatment records confirm the Veteran 
served merely for 26 days before being found unsuitable for 
retention due to mental health issues.  Specifically, the medical 
board at that time found the Veteran to exhibit poor adaptation 
during recruit training characterized by "acute anxiety 
episodes" and "general emotional instability."  Specific 
events were not described, but the physician noted a history of 
responding to routine stress with emotional outbursts and other 
"incapacitating emotional reactions."  Although the Veteran's 
January 1973 entrance examination found no physical or mental 
impairment, the Veteran was discharged a mere 26 days after 
enlistment due to various psychological findings.  A specific 
psychiatric diagnosis, however, was not rendered at that time. 

After service, there is no objective evidence of psychiatric 
treatment until 1989, sixteen years after separation from the 
military.  At that time, the Veteran was treated for syncopal 
"fainting episodes" suspected to be secondary to stress.  The 
Veteran continued to be treated for these syncopal episodes in 
1990 and 1991.  These records reference treatment from the 1980s 
where the Veteran fainted and hit her head, but the actual 
records from the 1980s are not in the claims folder.  

From 1989 to 1991 the Veteran was diagnosed with dissociative 
disorder, cyclothymia, depression, conversion disorder and 
schizotype personality disorder.  The Veteran was awarded Social 
Security Administration (SSA) disability benefits due to these 
disabilities rendering her unemployable.  The Board finds 
noteworthy that none of these records indicate anything at all 
with regard to the Veteran's military service.  Indeed, the 
Veteran at those times never associated her symptoms or diagnoses 
with her military service.

More recent records indicate diagnoses of MDD, generalized 
anxiety disorder (GAD) and panic disorder.  None of these 
diagnoses have ever been associated with the Veteran's military 
service. 

In contrast, the Veteran's private physician, Dr. Werder, 
indicated in a May 2005 statement that the Veteran's in-service 
psychological blindness in 1973 "may be" associated with 
conversion hysteria that the patient currently suffers from.  

Initially, the Board does not find Dr. Werder's opinion 
probative.  Dr. Werder relies on the Veteran's self-reported 
"psychological blindness," which simply is not confirmed in the 
Veteran's service treatment records.  For reasons explained 
above, the Board does not find the Veteran's reported history of 
symptomatology credible.  Medical opinions based on incomplete or 
inaccurate medical premises are not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Dr. Werder's opinion, 
moreover merely indicates a possibility of association between 
the Veteran's current conversion disorder and her military 
service.  Medical opinions that are inconclusive or speculative 
may not support an award of service connection.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Veteran was afforded a VA examination in June 2009 where the 
examiner interviewed the Veteran for one hour and fifteen minutes 
detailing her reported history along with the objective medical 
evidence.  Based on the Veteran's reported claim that she had a 
period of blindness during her military service, the examiner 
concluded that her conversion disorder "more likely than not" 
is related to her military service.  The examiner further 
indicated, however, that while conversion disorder is still an 
active diagnosis, the Veteran was not suffering from any symptoms 
of conversion disorder at that time or since 2002.  In contrast, 
the examiner did not find the Veteran's other mental 
disabilities, to include MDD with psychotic features and panic 
disorder, to be associated with her experiences in the Navy, but 
rather more likely associated with trauma from prior to her 
military service (abuse by father) or after her military service 
(abuse by husband).

The Board finds the opinion compelling because it is based on a 
thorough examination and complete review of the claims folder.  
On the other hand, the examiner's conclusion that the Veteran's 
conversion disorder is likely due to her military experiences is 
based primarily on the Veteran's claim of partial blindness while 
in the military.

The Veteran's described period of blindness in the military 
simply is not confirmed in the military records and the Veteran 
has been proven to be a poor historian.  The service treatment 
records, however, do indicate the Veteran suffered from 
"incapacitating emotional reactions" due to "routine stress" 
reacting with "emotional outbursts and anxiety."  Details of 
these "incapacitating emotional reactions" are not provided 
within the service treatment records.  It is incredible that 
complaints of blindness would not have been noted in the records, 
but the Veteran's claim of temporary blindness is not inherently 
inconsistent with the service treatment records indicating 
"incapacitating emotional reactions."  

At the very least, the Board concludes the evidence is in 
relative equipoise.  There is compelling medical evidence 
indicating an etiological link between the Veteran's military 
service and her conversion disorder.  The evidence, however, is 
partially based on the unconfirmed claim that the Veteran 
suffered a period of temporary blindness in the military.  The 
Veteran's reported symptomatology and history throughout time has 
been inconsistent and, therefore, the Board does not find her 
unsubstantiated claims credible.  At the same time, the objective 
medical evidence suggests the Veteran suffered some sort of 
incapacitating emotional reaction while in the military and, 
therefore, the Board will reconcile the conflicting evidence in 
the Veteran's favor.  

Although not dispositive, the benefit of the doubt must be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  
Therefore, based on the foregoing, the Board finds entitlement to 
service connection for conversion disorder is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Since the claim here is 
being granted, any deficiencies in notice or assistance were not 
prejudicial to the Veteran. 


ORDER

Entitlement to service connection for conversion disorder is 
granted.


REMAND

As thoroughly explained above, this claim is highly complicated 
due to the Veteran's long-standing psychiatric illness history, 
very brief military service and the Veteran's inconsistent 
historical account.

As indicated above, it is unclear whether the Veteran was ever 
diagnosed with a psychiatric disorder prior to her military 
service, but there is some evidence she underwent medical 
treatment for a suicide attempt and other familial problems as a 
teenager prior to her military service.

After her brief active duty, the Veteran's medical treatment 
records indicate significant psychiatric treatment as early as 
1989, sixteen years after her service in the military.  Her 
private treatment records reflect a volatile past of verbal and 
physical abuse from her father and ex-husband, whom she divorced 
in 1987.  Her treatment records also suggest syncopal episodes as 
early as the 1980s due to stress and anxiety.  The Board in this 
decision associates these syncopal episodes and her diagnosed 
conversion disorder with her military service where she was 
discharged, in part, due to incapacitating emotional reactions to 
routine stress.  

Through the years, however, the Veteran has also been diagnosed 
with other psychiatric disorders, to include MDD with psychotic 
features, anxiety disorder and panic disorder.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran was provided a VA examination in June 
2009 where the examiner diagnosed the Veteran with conversion 
disorder, panic disorder, and MDD with psychotic features.  The 
examiner opined that the Veteran's conversion disorder likely 
began in the military, but her other disabilities are more likely 
related to non-military sources, to include abuse from her father 
and her ex-husband, as well as her1987 divorce.  The Board finds 
significant that the examiner further indicated that while 
conversion disorder is an active diagnosis, the Veteran does not 
currently suffer from symptoms of the disorder.  Rather, her 
current psychiatric manifestations are due to other, non-service-
related, diagnoses.  

The bulk of the Veteran's private treatment records indicate 
psychiatric treatment and diagnoses beginning in the 1990s, 
nearly two decades after her military service.  With the 
exception of syncopal episodes and conversion disorder, none of 
the Veteran's other diagnoses, to include GAD, schizotype 
personality disorder, depression and panic disorder have been 
associated with her military service.  Indeed, the majority of 
these records do not mention the Veteran's military service at 
all.  

On the other hand, the Veteran's conversion disorder has been 
associated with her military service and, therefore, it raises 
the question of whether the Veteran's military service or 
conversion disorder caused or aggravated any of her other 
diagnosed psychiatric illnesses.  

Secondary service connection may be established by a showing that 
a service-connected condition caused the condition or aggravated 
the condition beyond the natural progression of the disease.  See 
38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating 
that service connection on a secondary basis may be established 
by a showing that the current disability was either caused by or 
aggravated by a service-connected disability); Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to investigate 
all possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  

The Veteran's representative, through various statements, also 
argues the Veteran likely had pre-existing psychiatric illness 
that was aggravated beyond the natural progression of the 
disorder due to the stress of her brief military service.  

The June 2009 VA examiner did not address the issue of secondary 
service-connection or aggravation of a pre-existing condition 
and, therefore, the Board finds the examination inadequate with 
regard to these claims and the remainder of the medical evidence 
is insufficient to render a decision here.  Cf. McLendon, 20 Vet. 
App. 79 (holding, in part, that a VA examination is necessary 
when the evidence is inadequate to base a decision).  
Accordingly, corrective action is required.

The Board further notes the Veteran is entitled to VCAA notice of 
the laws and regulations necessary to substantiate a claim 
seeking entitlement to service connection, claimed as secondary 
to another service-connected disability.  In light of the grant 
here, the claim raises the question of whether the Veteran's 
other psychiatric disabilities may be service connected as 
secondary to her conversion disorder.  While a VCAA letter was 
sent to the Veteran outlining the laws and regulations necessary 
to establish service-connection in general, no letter was sent 
with regard to secondary service connection.  A new letter is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for 
psychiatric disorders, to include MDD and 
panic disorder, also claimed as secondary to 
service-connected conversion disorder, 
including an explanation as to the 
information or evidence needed to establish 
service connection for a disease or injury 
claimed to be secondary to another disease of 
injury. 

2.  Ask the June 2009 VA examiner to offer an 
addendum to his opinion with regard to the 
likely etiology of the Veteran's MDD and 
panic disorder, specifically addressing the 
questions immediately below.  If the examiner 
is not available, the Veteran should be 
afforded a new VA psychiatric examination to 
ascertain the Veteran's current psychiatric 
diagnoses and likely etiology of each 
diagnosis rendered.  The examiner (whether it 
be the June 2009 VA examiner or a new 
examiner) must address the following:

*	Whether any of the rendered diagnoses 
pre-existed the Veteran's military 
service and, if so, whether the pre-
existing disorder was aggravated beyond 
the natural progression of the disease 
by any incident of her military service, 
to include her documented 
"incapacitating emotional reactions." 
*	Whether any psychiatric diagnosis was 
caused by or aggravated beyond the 
natural progression of the disease by 
the Veteran's service-connected 
conversion disorder. 

Pertinent documents in the claims folder must 
be reviewed by the examiner, to include a 
copy of this Remand, and the examiner should 
provide a complete rationale for any opinion 
given without resorting to speculation 
resolving any conflicting medical opinions 
rendered.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the appellant a supplemental 
statement of the case (SSOC) covering all 
evidence received since the statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


